UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 15, 2017 Spotlight Innovation Inc. (Exact name of registrant as specified in its charter) Nevada 000-52542 98 0518266 (State or other jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 11147 Aurora Avenue Aurora Business Park, Building 3 Urbandale, Iowa (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (515) 274-9087 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a 12 under the Exchange Act (17 CFR 240.14a 12) ¨ Pre commencement communications pursuant to Rule 14d 2(b) under the Exchange Act (17 CFR 240.14d 2(b)) ¨ Pre commencement communications pursuant to Rule 13e 4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 8.01 Other Events On March 15, 2017, the British Columbia Securities Commission granted Spotlight Innovation Inc. (the “Company”) an order revoking a previously issued cease trade order from the British Columbia Securities Commission and as such trading in the Company’s securities in British Columbia can resume. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPOTLIGHT INNOVATION INC. Dated: March 22, 2017 By: /s/ John M. Krohn John M. Krohn
